Exhibit 99.1 Double Hull Tankers, Inc. Reports Fourth Quarter 2007 Results ST. HELIER, JERSEY, CHANNEL ISLANDS, February 7, 2008– Double Hull Tankers, Inc. (“DHT”) (NYSE:DHT) today announced results for the period from October 1 to December 31, 2007. Total revenues for this period were $20.3 million and net income was $5.9 million, or $0.20 per share (diluted). The Board of Directors of DHT has declared a dividend of $0.35 per share, which will be paid on March 11, 2008 to shareholders of record as of the close of business on February 26, 2008. DHT plans to host a conference call at 9 am ET on February 7, 2008 to discuss the results for the quarter (see below for further details). Fourth Quarter 2007 Results Total revenues for the fourth quarter of $20.3 million (compared to $20.1 million in the third quarter of 2007 and $21.9 million in the fourth quarter of 2006) consist of $18.8 million in base charter hire revenue and $1.5 million in additional hire under the company’s profit sharing arrangements with Overseas Shipholding Group Inc. (“OSG”). Of the additional hire, $0.5 million relates to DHT’s Very Large Crude Carriers (“VLCCs”) and $1.0 million relates to DHT’s Aframax tankers. In the quarter ended December 31, 2007, DHT’s VLCCs achieved average time charter equivalent (“TCE”) earnings in the commercial pool of $34,900 per day (compared to $34,500 per day in the third quarter of 2007 and $52,900 per day in the fourth quarter of 2006) and the Aframax tankers achieved $25,800 per day (compared to $22,100 per day in the third quarter of 2007 and $34,100 per day in the fourth quarter of 2006), according to data from the commercial pools. In general, through the profit sharing elements of the charter agreements, DHT earns an additional amount equal to 40% of the excess of the vessels’ actual net TCE earnings in the commercial pools over the base charter hire rates for the quarter, calculated on a fleet wide basis and on a four quarter rolling average. The actual average TCE earnings that DHT received for its vessels during the quarter ended December 31, 2007 were $38,500 per day for the VLCCs (compared to $41,000 per day in the third quarter of 2007 and $46,100 per day in the fourth quarter of 2006) and $24,600 per day for the Aframax vessels (compared to $25,600 per day in thethird quarter of 2007 and $26,200 per day in the fourth quarter of 2006). The Suezmax Overseas Newcastle, delivered on December 4, 2007, had actual earnings during the period from December 4 to December 31 of $27,400 per day including profit sharing of 33% of the vessel’s earnings above the time charter equivalent of $35,000 per day. 2 Actual average TCE earnings are calculated by dividing the total revenue actually earned by the vessels by the sum of the total days each vessel was on hire during the relevant period, or “revenue days”.In the quarter ended December 31, 2007, revenue days were 274 for the VLCCs (compared to 267 revenue days in the fourth quarter of 2006) and 364 for the Aframaxes (compared to 367 revenue days in the fourth quarter of 2006). In addition, the Suezmax
